Citation Nr: 1717698	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-46 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to January 24, 2013, and 30 percent from that date for bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1984 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the current appeal, and specifically in May 2015, the Board remanded the Veteran's increased rating claim to the Agency of Original Jurisdiction (AOJ) for a VA examination and further evidentiary development.  Thereafter, in November 2015, the RO issued a rating decision granting a 30 percent rating for the Veteran's plantar fasciitis effective January 24, 2013.  Nevertheless, as this award does not constitute a full grant of the benefits sought, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Furthermore, the RO has since complied with the Board's remand directives.  Accordingly, this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

For the entirety of the appeal period, the Veteran's service-connected bilateral plantar fasciitis has been manifested by pronounced symptoms. 


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for bilateral plantar fasciitis have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.71a, Diagnostic Code (DC) 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's pertinent postservice treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.  The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Bilateral Plantar Fasciitis

The Veteran is currently assigned a 10 percent rating prior to January 24, 2013, and a 30 percent rating from that date, for his service-connected bilateral plantar fasciitis.  He contends he is entitled to a higher rating for that disability because his feet are painful, tender to palpation, and cause him to limp.  See November 2010 VA Form 9.  As will be discussed more fully below, the Board finds that a higher 50 percent rating is warranted for service-connected bilateral plantar fasciitis throughout the appeal period. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board notes that there is no diagnostic code directly applicable to plantar fasciitis.  Thus, the Veteran's bilateral plantar fasciitis has been rated by analogy to flatfoot under DC 5276 (flatfoot, acquired).  See 38 C.F.R. § 4.71a.  Under DC 5276, a 50 percent rating is assigned for bilateral pes planus with pronounced symptoms characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As previously indicated, during the present appeal, the RO awarded an increased rating for service-connected plantar fasciitis from 10 to 30 percent effective January 24, 2013.  In assigning the 30 percent evaluation, the RO considered such evidence as pain on manipulation and pain on use.  See November 2015 Rating Decision.  Correspondingly, the RO found that a higher 50 percent rating was not warranted as there were no pronounced symptoms.  

Significantly, however, the Board finds that such pronounced symptoms are evident throughout the appeal period.  In pertinent part, the September 2015 VA examiner indicated that the Veteran had extreme tenderness of the plantar surfaces of both feet, not improved by orthopedic shoes or appliances.  Tenderness was also apparent on VA examination in July 2009 and April 2010.  Moreover, VA Medical Center (VAMC) records are replete with reports of severe feet tenderness and pain and of the apparent futility of his use of foot orthotics.  See July and September 2009, April and November 2010, April and May 2011, July 2012, January 2013 VAMC records.  

Furthermore, while the September 2015 VA examiner did not find severe spasms of the tendo achillis on manipulation, the record consistently shows complaints for severe spasms, cramps, and pain through the Veteran's Achilles tendons.  See September 2009 Statement in Support of Claim, February 2011 Correspondence, and April and November 2010 VAMC records.  The Board notes that the Veteran is competent to report symptoms of pain, muscle spasms, and cramps.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  

The Veteran exhibited such other symptoms as increased swelling in the ankles, mild popping of the bilateral arches, and gait disturbance.  See June 2012 VAMC and July 2009, April 2010, and September 2015 VA Examinations.  

The Board acknowledges that the symptoms shown do not satisfy the full criteria for a 50 percent schedular rating under DC 5276.  Specifically, the Veteran has not demonstrated marked pronation and marked inward displacement of the tendo achillis on manipulation.  Nevertheless, when viewing the evidence under the lens of the benefit of the doubt doctrine, the Veteran's disability picture is indicative of symptoms which more nearly approximate the criteria for a 50 percent disability rating under DC 5276.  The Board notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under DC 5276; therefore, it is not required that all the manifestations that are listed be shown.  See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).  

With respect to a rating in excess of 50 percent for bilateral plantar fasciitis, the Board notes that the 50 percent rating currently assigned for this disability under DC 5276 is the highest assignable rating under this provision.  The Board has thus considered whether separate ratings under DC 5284 would provide a rating in excess of 50 percent.  The only way for the Veteran to get a higher rating under this diagnostic code is to find that each foot warrants a 30 percent rating, which contemplates severe "other foot injury" disabilities of each foot.  The Board finds that the evidence, as discussed above, does not support such a finding.  Significantly, at the September 2015 VA examination, the Veteran's complaints consisted primarily of constant pain in both heels, arches, and balls of the feet that were worsened with pressure.  These symptoms prevented him from standing or walking for prolonged periods of time; however, there was no functional loss during flare-ups or when the foot was used repeatedly over a period of time in either foot.  As these findings do not support a 30 percent rating for each foot under DC 5284, applying that diagnostic code does not provide a basis to award the Veteran a rating in excess of 50 percent.

Accordingly, for the reasons discussed herein, and pursuant to the benefit of the doubt doctrine, the Board finds that a 50 percent disability rating, but no higher, is warranted for the Veteran's service-connected bilateral plantar fasciitis for the entire appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5276.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 50 percent rating, but no higher, for bilateral plantar fasciitis is granted for the entirety of the appeal period, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


